Case 1:21-cr-00059-WS-N Document 22 Filed 09/07/21 Page 1 of 1         PageID #: 43



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

  UNITED STATES OF AMERICA                   :

  vs.                                        : CRIMINAL NO.: 21-00059-WS

  MATTHEW SHANNON HARTLEY                    :


                       ACCEPTANCE OF GUILTY PLEA
                       AND ADJUDICATION OF GUILT


        Pursuant to the Report and Recommendation of the United States

  Magistrate Judge (Doc. 21) and without any objection having been filed by the

  parties, the plea of guilty of the Defendant to Count(s) One of the

  Indictment/Information is now accepted and the Defendant is adjudged guilty of

  such offense. A sentencing hearing has been scheduled for November 30, 2021, at

  9:30 a.m.

        DONE and ORDERED this 7th day of September 2021.


                                  s/WILLIAM H. STEELE
                                  UNITED STATES DISTRICT JUDGE
